86 F.3d 1166
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Edwin BURNS, Plaintiff-Appellant,v.Natalie VEDDER, Regional Service Director of the of theUnited States Immigration & Naturalization Service;  WarrenChristopher, In his capacity as Secretary of State of theUnited States of America, Defendants-Appellees.
No. 95-3209.
United States Court of Appeals, Tenth Circuit.
May 22, 1996.

Before SEYMOUR, Chief Judge;  PORFILIO, and ANDERSON, Circuit Judges.
ORDER AND JUDGMENT*
PER CURIAM.


1
We have examined the briefs and the record and find no error.   The judgment of the district court is therefore AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3